Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 2/4/2020 have been examined, of which claims 1, 8 and 16 are independent.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities: 
Claims 2 and 9 recite “the transmitting/ receiving a control channel including scheduling information for first data”, which is referring to the same control channel, scheduling information and first data as in respective claims 1 and 8. For the proper antecedent basis, the examiner suggests to amend the limitation as “the transmitting/ receiving [[a]] the control channel including the scheduling information for the first data”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2018/0063865) in view of CATT (3GPP R1-1710101: Further design considerations for DL pre-emption indication) 

Regarding claim 1, Islam teaches an operation method of a base station in a wireless communication network (communication method using pre-emption indication including communication between gNodeB (gNB/eNB/ base station) and latency tolerant eMBB UE, fig 11, para 84, abstract), the operation method comprising: 
transmitting to a user equipment (UE) a control channel including scheduling information for first data in a slot #n (at step 1102, the gNB may transmit a DL scheduling grant (e.g., for scheduling interval T1) to the eMBB UE, fig 11, para 84); 
transmitting to the UE a data channel including the first data and second data in the slot #n (at step 1103, the gNB may transmit first DL data (e.g., latency tolerant data) to the eMBB UE, and at step 1106, the gNB may transmit second DL data (e.g., low latency data) to the URLLC UE, fig 11, para 84; here, the transmission of second data is to second UE, but the first UE needs to consider the information about preemption to decode the first data based on first scheduling information and second / pre-emption indicator as described in para 67 and fig 9b, thus the first and second data is considered transmitted to the first UE based on scheduled resources and time period T1 for the first UE); and 
transmitting to the UE a control channel including a preemption indication (PI) indicating a transmission position of the second data within the slot #n (Para 75: Configuration of pre-emption indication may include one or more of the following; 2) what is the monitoring interval and/or time-frequency location(s) of indication, 3) Content of the indication or configuration of time and/or frequency granularities that constitute the bitmap of the content; Para 92: the second indicator is transmitted outside the first resources, the second indicator indicating the presence of second data on the first resources; fig 11 shows the pre-emption indicator 1107 being after the first and second data has been transmitted in the scheduled T1 period).

Islam teaches the transmission of low latency URLLC data within the scheduling period of the latency tolerant eMBB data. Further, Para 92 teaches that the second indicator is transmitted outside the first resources, the second indicator indicating the presence of second data on the first resources; and fig 11 shows the pre-emption indicator 1107 being after the first and second data has been transmitted in the scheduled T1 period. However, the reference does not clearly indicate pre-emption indicator being in next slot (k=1) or after (k>1).  

However, CATT teaches transmitting to the UE a control channel including a preemption indication (PI) indicating a transmission position of the second data within the slot #n in a slot #n+k, wherein n is an integer equal to or greater than 0 and k is an integer equal to or greater than 1 (fig 1, and last . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine pre-emption indication for low latency data transmission as taught by Islam with pre-emption indication being in subsequent slot for the data transmitted in previous slot as taught by CATT for the benefit of providing most precise location of the impacted physical resources as taught by CATT in page 2 para 2.

Regarding claim 8, Islam teaches an operation method of a user equipment (UE) in a wireless communication network (communication method using pre-emption indication including communication between gNodeB (gNB/eNB/ base station) and latency tolerant eMBB UE, fig 11, para 84, abstract), the operation method comprising: 
receiving from a base station a control channel including scheduling information for first data in a slot #n (at step 1102, the gNB may transmit a DL scheduling grant (e.g., for scheduling interval T1) to the eMBB UE, fig 11, para 84); 
receiving from the base station a data channel including the first data and second data in the slot #n (at step 1103, the gNB may transmit first DL data (e.g., latency tolerant data) to the eMBB UE, and at step 1106, the gNB may transmit second DL data (e.g., low latency data) to the URLLC UE, fig 11, para 84; here, the ; and 
receiving from the base station a control channel including a preemption indication (PI) indicating a transmission position of the second data within the slot #n (Para 75: Configuration of pre-emption indication may include one or more of the following; 2) what is the monitoring interval and/or time-frequency location(s) of indication, 3) Content of the indication or configuration of time and/or frequency granularities that constitute the bitmap of the content; Para 92: the second indicator is transmitted outside the first resources, the second indicator indicating the presence of second data on the first resources; fig 11 shows the pre-emption indicator 1107 being after the first and second data has been transmitted in the scheduled T1 period).

Islam teaches the transmission of low latency URLLC data within the scheduling period of the latency tolerant eMBB data. Further, Para 92 teaches that the second indicator is transmitted outside the first resources, the second indicator indicating the presence of second data on the first resources; and fig 11 shows the pre-emption indicator 1107 being after the first and second data has been transmitted in the scheduled T1 period. However, the reference does not clearly indicate pre-emption indicator being in next slot (k=1) or after (k>1).  

However, CATT teaches receiving from the base station a control channel including a preemption indication (PI) indicating a transmission position of the second data within the slot #n in a slot #n+k, wherein n is an integer equal to or greater than 0 and k is an integer equal to or greater than 1 (fig 1, and last paragraph on page 2 under timing, show that the slot n includes data on PDSCH and third symbol is punctured by second transmission, the pre-emption indication is sent in PDCCH on the slot n+1 (thus, k=1); further on page 2 under granularity, the pre-emption indication contained in PDCCH indicates pre-empted symbols in a slot bitmap of DL symbols). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine pre-emption indication for low latency data transmission as taught by Islam with pre-emption indication being in subsequent slot for the data transmitted in previous slot as taught by CATT for the benefit of providing most precise location of the impacted physical resources as taught by CATT in page 2 para 2.

Regarding claim 16, Islam teaches a user equipment (UE) (eMBB UE / first UE, fig 11, abstract) in a wireless communication network (FIG 1), the UE comprising a processor and a memory storing at least one instruction executed by the processor (Para 13: a first user equipment (UE) configured for wireless communications may include a non-transitory memory storage comprising instructions, and one or more processors in communication with the memory, , wherein the at least one instruction is configured to: 
receive from a base station a control channel including scheduling information for first data in a slot #n (at step 1102, the gNB may transmit a DL scheduling grant (e.g., for scheduling interval T1) to the eMBB UE, fig 11, para 84); 
receive from the base station a data channel including the first data and second data in the slot #n (at step 1103, the gNB may transmit first DL data (e.g., latency tolerant data) to the eMBB UE, and at step 1106, the gNB may transmit second DL data (e.g., low latency data) to the URLLC UE, fig 11, para 84; here, the transmission of second data is to second UE, but the first UE needs to consider the information about preemption to decode the first data based on first scheduling information and second / pre-emption indicator as described in para 67 and fig 9b, thus the first and second data is considered transmitted to the first UE based on scheduled resources and time period T1 for the first UE); and 
receive from the base station a control channel including a preemption indication (PI) indicating a transmission position of the second data within the slot #n (Para 75: Configuration of pre-emption indication may include one or more of the following; 2) what is the monitoring interval and/or time-frequency location(s) of indication, 3) Content of the indication or configuration of time and/or frequency granularities that constitute the bitmap of the content; Para 92: the second indicator is transmitted outside the first resources, the second indicator indicating the presence of second data on the first resources; fig 11 shows the pre-emption .

Islam teaches the transmission of low latency URLLC data within the scheduling period of the latency tolerant eMBB data. Further, Para 92 teaches that the second indicator is transmitted outside the first resources, the second indicator indicating the presence of second data on the first resources; and fig 11 shows the pre-emption indicator 1107 being after the first and second data has been transmitted in the scheduled T1 period. However, the reference does not clearly indicate pre-emption indicator being in next slot (k=1) or after (k>1).  

However, CATT teaches receive from the base station a control channel including a preemption indication (PI) indicating a transmission position of the second data within the slot #n in a slot #n+k, wherein n is an integer equal to or greater than 0 and k is an integer equal to or greater than 1 (fig 1, and last paragraph on page 2 under timing, show that the slot n includes data on PDSCH and third symbol is punctured by second transmission, the pre-emption indication is sent in PDCCH on the slot n+1 (thus, k=1); further on page 2 under granularity, the pre-emption indication contained in PDCCH indicates pre-empted symbols in a slot bitmap of DL symbols). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine pre-emption indication for low latency data transmission as taught by Islam with pre-emption indication being in subsequent slot for the data transmitted in previous slot 

Regarding claim 2, Islam further teaches further comprising, before the transmitting a control channel including scheduling information for first data (step 1101 performed before step1102 of gNB transmitting DL scheduling grant for eMBB UE, for scheduling interval T1, for first data which is latency tolerant as described with respect to para 84 and fig 11), transmitting an upper layer message including configuration information of a detection operation of the PI to the UE (at step 1101, configuration indication is transmitted from gNB to latency tolerant eMBB UE, prompting the eMBB UE to turn on or activate a monitoring function to monitor for pre-emption indicator that indicate presence of the second low latency data, Para 84, fig 11; further, para 77 teaches that the pre-emption indication is separately provided by higher layer signaling).

Regarding claim 3, 10 and 18, Islam further teaches wherein the configuration information includes information indicating whether to perform the detection operation of the PI  (at step 1101, configuration indication is transmitted from gNB to latency tolerant eMBB UE, prompting the eMBB UE to turn on or activate a monitoring function to monitor for pre-emption indicator that indicate presence of the second low latency data; further in step 1108, another configuration indicator prompting the eMBB UE to turn off the monitoring function for pre-emption indicator, Para 84-85, fig 11; thus the configuration information indicates whether to perform and information indicating an execution period of the detection operation of the PI (Para 70: the pre-emption indication (e.g. a low latency traffic indicator, pre-emption indicator or puncturing indicator) signaled provides information about the time and/or frequency resources where pre-emption or puncturing happened where some resources of ongoing eMBB UE(s) traffic are (pre-empted and) used for URLLC transmissions).

Regarding claim 4, Islam further teaches wherein the first data and the second data are transmitted in the slot #n (as shown in fig 11 and described in para 84, the first data is for eMBB UE, which is latency tolerant, and the second data is for URLLC UE which is low latency, the first and second data are transmitted during scheduled time T1 of first data) based on a rate matching scheme (Para 51: one or more REs of the latency tolerant traffic or eMBB symbols in which URLLC transmission occurs may be used for signaling. URLLC mini-slots may avoid using those REs for scheduling, e.g., URLLC traffic may be rate-matched for remaining REs) or a puncturing scheme (Para 12: the second data may be received from the BS on a portion of the first resources where at least one of the portion of the first transmission is punctured to transmit the second data).

Regarding claim 5 and 13, Islam further teaches wherein a transmission priority of the first data is lower than a transmission priority of the second data (abstract: a base station may schedule a first transmission of first data (e.g., latency tolerant data) to a first UE on first resources, and transmit second data (e.g., low .

Regarding claim 6, 14 and 20, Islam further teaches wherein the transmission position of the second data indicated by the PI is represented as a bitmap or an offset from a reference position (Para 75: Configuration of pre-emption indication may include one or more of the following; 2) what is the monitoring interval and/or time-frequency location(s) of indication, 3) Content of the indication or configuration of time and/or frequency granularities that constitute the bitmap of the content).

 Regarding claim 7 and 15, Islam further teaches wherein the control channel including the PI is a group control channel that UEs located in a cell of the base station are able to receive (Para 75: Configuration of pre-emption indication may include one or more of the following; 4) type of indication, e.g., whether content of indication is UE specific or group-common and/or if it is group common, how the UE finds the relevant pre-emption information inside the common indication). 

 Regarding claim 9 and 17, Islam further teaches further comprising, before the receiving a/the control channel including (the) scheduling information for (the) first data (step 1101 performed before step1102 of gNB transmitting DL scheduling grant for eMBB UE, for scheduling interval T1, for first data which is latency tolerant , receiving/receive an upper layer message including configuration information of a detection operation of the PI from the base station (at step 1101, configuration indication is transmitted from gNB to latency tolerant eMBB UE, prompting the eMBB UE to turn on or activate a monitoring function to monitor for pre-emption indicator that indicate presence of the second low latency data, Para 84, fig 11; further, para 77 teaches that the pre-emption indication is separately provided by higher layer signaling).

 Regarding claim 11, Islam fails to teach, but CATT further teaches wherein, when the execution period of the detection operation of the PI indicated by the configuration information is k slots, the control channel including the PI is received in the slot #n+k (the gMB should not be mandated to transmit pre-emption indication at some fixed timing with respect to a pre-empted DL transmission, UE is configured to monitor PDCCH containing a pre-emption indication for a previous slot containing data transmission, page 3, fig 1; thus considering k=1, the previous slot is slot n for multiplexed data transmission, which is indicated by PI in subsequent slot n+1, the 1 slot n being monitored for the pre-empted data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine pre-emption indication for low latency data transmission as taught by Islam with pre-emption indication being in subsequent slot for the data transmitted in previous slot as taught by CATT for the benefit of providing most precise location of the impacted physical resources as taught by CATT in page 2 para 2.

 Regarding claim 12 and 19, Islam further teaches wherein the first data is obtained in the slot #n (as shown in fig 11 and described in para 84, the first data is scheduled and transmitted for eMBB UE, which is latency tolerant, and transmitted during scheduled time period T1) based on a rate matching scheme (Para 51: one or more REs of the latency tolerant traffic or eMBB symbols in which URLLC transmission occurs may be used for signaling. URLLC mini-slots may avoid using those REs for scheduling, e.g., URLLC traffic may be rate-matched for remaining REs) or a puncturing scheme (Para 12: the second data may be received from the BS on a portion of the first resources where at least one of the portion of the first transmission is punctured to transmit the second data).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 20160197717): communicating a high priority message in a vehicular ad hoc network (abstract); para 49: Referring to FIG. 4, the last time slot (Nth time slot) of each cycle is reserved for transmitting a pre-emption message. In some embodiments, the pre-emption message may include: a Slot field for indicating which time slot will be occupied by a high priority message, e.g., a qth time slot.
Choi et al. (WO 2018093162): abstract: transmitting and receiving a downlink signal for supporting effective multiplexing between data traffic having mutually different QoS requirements in a next generation/5G wireless access network; monitoring the downlink pre-emption indication data on the basis of the configuration data; and receiving the downlink pre-emption indication data by means of a multicast or unicast signal, wherein the downlink pre-emption indication data comprises data for indicating the overlapping wireless resource between a wireless resource for providing a first service, and a wireless resource for providing a second service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/16/2021